NUMBER 13-20-00425-CV

                              COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI – EDINBURG



TEXAS WINDSTORM INSURANCE
ASSOCIATION,                                                                     Appellant,

                                              v.

COMMERCE OFFICE PARK-ONE, L.P.,                                                   Appellee.


                    On appeal from the 105th District Court
                          of Nueces County, Texas.


                          ORDER ABATING APPEAL
   Before Chief Justice Contreras and Justices Benavides and Silva
                          Order Per Curiam

       This cause is before the Court on appellant's third motion for extension of time to

file the brief. Appellant’s brief was originally due to be filed on April 23, 2021, and this

Court has previously granted appellant two extensions for the filing of appellant’s brief.

Appellant has now filed its third motion requesting additional time to file the appellate brief
which indicates the appellate record may be incomplete.

       This situation requires us to effectuate our responsibility to avoid further delay and

to preserve the parties’ rights. See id. R. 37.3(a)(1). Accordingly, this appeal is ABATED

and the cause REMANDED to the trial court.

       Upon remand, the judge of the trial court shall immediately cause notice to be given

and conduct a hearing to determine if the reporter’s record, or any part thereof, is

inaccurate, as provided, and/or if any part has been lost or destroyed, and shall make

appropriate findings under Tex. R. App. P. 34.6(e)(f), if necessary. Otherwise, the trial

court shall determine what steps are necessary to ensure the prompt preparation of a

reporter's record and shall enter any orders required to avoid further delay and to preserve

the parties’ rights.

       The trial court shall prepare and file its findings and orders and cause them to be

included in a supplemental clerk's record which should be submitted to the Clerk of this

Court within fifteen days from the date of this order. Appellant's third motion for extension

of time to file the brief is hereby carried with the case.

                                                                PER CURIAM


Delivered and filed on the
1st day of July, 2021.




                                               2